         Case 1:19-cr-00651-LTS Document 306
                                         308 Filed 07/31/20 Page 1 of 1
                                                                      6



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  July 31, 2020

BY ECF

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Raul Ionut Vidrasan, S3 19 Cr. 651 (LTS)

Dear Judge Swain:

       The Government respectfully requests that the attached proposed protective order, which
has been executed by newly appointed counsel for the defendant, Aaron Mysliwiec, be entered in
the above-captioned matter.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York


                                            By:
                                                  Elizabeth A. Hanft
                                                  Daniel M. Loss
                                                  Samuel P. Rothschild
                                                  Robert B. Sobelman
                                                  Assistant United States Attorneys
                                                  (212) 637-2334/6527/2504/2616
Attachment

cc:    Aaron Mysliwiec, Esq. (by ECF)
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document306-1 Filed07/31/20
                                       308 Filed  07/31/20 Page
                                                            Page21ofof65




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :              [PROPOSED]
UNITED STATES OF AMERICA        :              PROTECTIVE ORDER
                                :
     - v. -                     :
                                :              S3 19 Cr. 651 (LTS)
RAUL IONUT VIDRASAN,            :
                                :
               Defendant.       :
                                :
- - - - - - - - - - - - - - - - x

HONORABLE LAURA TAYLOR SWAIN, District Judge:

     WHEREAS the Government intends to produce to the above-

listed defendant in this case certain discovery materials that

may contain personal identifying information for individuals

other than the defendant and his co-defendants, including names,

images, and telephone numbers, and/or materials that might be

harmful to law enforcement agents’ ongoing investigation if made

public; and

     WHEREAS pursuant to Rule 16(d)(1) of the Federal Rules of

Criminal Procedure and Title 18, United States Code,

Section 3771, the Government desires to protect the

confidentiality of the above-referenced materials, and for good

cause shown;

IT IS HEREBY ORDERED:

          1. Discovery materials produced by the Government to

the defendant or his counsel that are either (1) designated in
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document306-1 Filed07/31/20
                                       308 Filed  07/31/20 Page
                                                            Page32ofof65




whole or in part as "Confidential" by the Government in emails

or communications to defense counsel, or (2) that include a

Bates or other label stating "Confidential," shall be deemed

"Confidential Material.”

          2. Confidential Material disclosed to the defendant,

or to his counsel, during the course of proceedings in this

action:

                 (a) shall be used by the defendant or his counsel

only for purposes of this action;

                 (b) shall be kept in the sole possession of the

defendant’s counsel or the defendant;

                 (c) shall not be copied or otherwise recorded by

the defendant;

                 (d) shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(e)

below;

                 (e) may be disclosed only by the defendant’s

counsel and only to the following persons (hereinafter

"Designated Persons"):

                      (i) attorneys in practice with defendant’s

counsel (such as partners and associates), consulting and per

diem counsel, and secretarial, clerical, paralegal,

investigative, interpretation, translation, and student


                                     2
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document306-1 Filed07/31/20
                                       308 Filed  07/31/20 Page
                                                            Page43ofof65




personnel employed full-time or part-time by the defendant’s

counsel;

                       (ii) independent expert witnesses retained

by the defendant or on his behalf in connection with this

action; and

                       (iii) such other persons as hereafter may be

authorized by the Court upon a motion by the defendant;

                  (f) shall be either (i) returned to the

Government following the conclusion of this case, together with

any and all copies thereof, or (ii) destroyed together with any

and all copies thereof, with defendant’s counsel verifying in

writing to the Government that such destruction has taken place.

             3. Discovery materials produced by the Government to

the defendant or his counsel that are either (1) designated in

whole or in part as "Sensitive" by the Government in emails or

communications to defense counsel, or (2) that include a Bates

or other label stating "Sensitive," shall be deemed "Sensitive

Material.”

             4. Sensitive Material disclosed to the defendant, or

to the defendant’s counsel, during the course of proceedings in

this action, shall be subject to the conditions applicable to

Confidential Material, with the exception of paragraph 2(b)




                                     3
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document306-1 Filed07/31/20
                                       308 Filed  07/31/20 Page
                                                            Page54ofof65




above.   Sensitive Material may be shown to the defendant, but

may not be maintained in the defendant’s possession.

           5.    The defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom Confidential

Material is disclosed pursuant to paragraph 2(e).            Designated

Persons shall be subject to the terms of this Order.

           6.    Emma M. Greenwood, Esq., the court-appointed

Coordinating Discovery Attorney (CDA), may disclose, make copies

of, or reveal the contents of Confidential Material and

Sensitive Material to defense counsel who have entered

appearances in this matter and to their employees who are

assisting in the preparation and dissemination of such

materials, and to third party vendors they may deem necessary to

retain to process the discovery they receive, all in furtherance

of fulfilling their duties and obligations under this Court’s

Order appointing Ms. Greenwood as CDA.         Ms. Greenwood shall

serve this Protective Order upon any such attorney, employee, or

vendor, instructing them that they are bound by its terms, and

they shall instruct such other persons that further disclosure

is prohibited.

           7.    The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in this


                                     4
        Case
         Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document306-1 Filed07/31/20
                                          308 Filed  07/31/20 Page
                                                               Page65ofof65




%';-65B 69B ;6B %5@B /<(+)B 69B 4%+-:;9%;)B 6*B ;,-:B 6<9;B *69B 7<976:):B

6*B ;,-:B %';-65B

                   ,.:B 9()9B 4%@B &)B :.+5)(B -5B '6<5;)97%9;:B %5(

;9%5:4-;;)(B &@B *%':.4-1)B %5(69B )2)';965.'B '67@B )%',B 6*B ?,-',B

'6=5;)97%9;:B ?-12B &)B ())4)(B ;6B &)B %5B 69-+.5%3B %5(B ?,-',B ;%0)5B

;6+);,)9B ?.13B '65:;.;<;)B ;,)B 9()9B

 B B  B  B

                                      !$B   !B
                                       B ! B         B   $B


                                      @ B

                                             1-A%&);,B     B %5*;B
                                             %5-)2B B   6::B
                                             %4=)2B B   6;,:',-2(B
                                             6&)9;B B    6&)24%5B
                                              ::-:;%5;B    !5-;)(B ;%;):B ;;695)@:B



                                             
                                     6=5:)2B *69B %=2B 65=;B "-(9%:%5B



                                               9))5?66(B :8B
                                      44%B B 9))5?6
                                     44%B
                                     669(-5%;-5+B -:'6>)9@B ;;695)@B

B  B
                                      /s/ Laura Taylor Swain  7/31/2020
                                      B  ! B        $B # B
                                     ! B        B   B !B




                                        B
